—Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 11, 1999, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
On April 13, 1998, claimant, a medical specialist in the employer’s workers’ compensation unit, commenced her 12 weeks of approved maternity leave. As the expiration of this period approached, claimant informed the employer that she was having difficulty finding adequate child care and the employer allowed her to extend her leave by using three days of dependent care time. The employer’s witnesses testified, however, that it was clearly understood at that time that claimant was expected to report back to work on July 14, 1998. Nevertheless, claimant returned to work on July 20, 1998 and learned that she had been discharged for failing to return or call in on the scheduled return date.
We conclude that the decision of the Unemployment Insurance Appeal Board finding that claimant was disqualified from receiving benefits on the ground that she voluntarily left her employment without good cause is supported by substantial evidence (see, Matter of Vitale [Commissioner of Labor], 263 AD2d 758). Although claimant asserts that she should have been allowed to use two additional vacation days she claims to have accrued, the employer’s witness testified that no request was made by claimant to use that leave. To the extent that claimant offered conflicting testimony, this presented a credibility issue for the Board to resolve (see, Matter of Parmeter [Commissioner of Labor], 270 AD2d 552, 553; Matter of Lopez [Hartnett], 174 AD2d 923).
Cardona, P. J., Spain, Carpinello, Graffeo and Mugglin, JJ., concur. Ordered that the decision is affirmed, without costs.